By the Court.
This is a suit in equity whereby the plaintiffs seek to enjoin one of the defendants from ejecting the plaintiffs from certain real estate. A final decree was entered, reciting that, when the case came on to be heard on its merits, the plaintiffs failed both to offer any evidence in support of the allegations of the bill and to appear to prosecute the suit, and ordering the bill dismissed with costs taxed in favor of the several defendants. The case comes before us on the plaintiffs’ appeal from this decree. The plaintiffs, by written statement, challenged the authority of counsel to appear for Lyda B. Miller, one of the defendants. The final decree must be taken as a disposition of the question thereby raised adversely to the plaintiffs’ contention. The plaintiffs’ paper entitled “Exception” respecting this matter, not filed until after the entry of the final decree, has not been allowed, and does not appear even to have been presented to the trial judge. Under such circumstances, it raises no question of law. There is not apparent any abuse of discretion in calling the case for trial. No evidence is reported. No error of law is disclosed upon the record.
Decree affirmed with costs.